DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-20 are presented for examination.

	Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Joint Inventors

  	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuhara et al. (US Publication No.  20090175548 A1 and Fukuhara hereinafter) in .

Regarding Claim 1, over Fukuhara  teaches  processor comprising: 
at least one memory  (i.e. memory, Figure 42, element no.  943); 
comprising circuitry configured to process an image  (i.e. transform image data)  [Abstract] and Para [0001];   and a controller configured to control (Figure 29, element no.  601) at least one memory  (Figure 42, element no.  943); wherein the controller  (Figure 39, element no.  711, controller unit)   is further configured to control input image data of an image  (i.e. image data)  (Figure 1, whole figure)   to be stored in the at least one memory (i.e. memory, Figure 42, element no.  943);   on image data split   (i.e. splitting baseband image data)  Para [0086] based on a size of the image and data  (i.e. frame size)  Para [0003] and output upscaled image data  (i.e. an enlargement/reduction process of a video image reproduced from moving image content and a still image of still image content, and so forth)  Para [0378)  (Examiner assert that one of ordinary skill in the art knows that upscaling an image is to enlarge the image or to resize a digital image with maintaining the image quality). 
Fukuhara does not expressly teach artificial intelligence and the plurality of neural network operators.  
Birdwell teaches artificial intelligence  (i.e. artificial neural network)  Para [0077]  or Para [0153]  and the plurality of neural network operators  (i.e. neural network operators)  Para [0168].
  	It would have been obvious to one of ordinary skill in the art at the time of the invention modify   Fukuhara to include artificial intelligence and the plurality of neural 

  	Regarding Claim 13, Fukuhara teaches a method comprising:
 receiving image data of an image  i.e. transform image data)  [Abstract] and Para [0001]and storing the image data   (i.e. splitting baseband image data)  Para [0086]  in at least one memory (i.e. memory, Figure 42, element no.  943); splitting the image data (i.e. splitting baseband image data)  Para [0086]  stored in the at least one memory  (Figure 29, element no.  601) at least one memory  (Figure 42, element no.  943) based on a size of the image and data processing (i.e. frame size)  Para [0003]; split image data (i.e. splitting baseband image data)  Para [0086]; and outputting upscaled image data  (i.e. an enlargement/reduction process of a video image reproduced from moving image content and a still image of still image content, and so forth)  Para [0378)  (Examiner assert that one of ordinary skill in the art knows that upscaling an image is to enlarge the image or to resize a digital image with maintaining the image quality). 

Fukuhara does not expressly teach artificial intelligence and the plurality of neural network operators.  



  	It would have been obvious to one of ordinary skill in the art at the time of the invention modify   Fukuhara to include artificial intelligence and the plurality of neural network operators  and modify  the portion of the  data taught by Birdwell  because they are both from the analogous art of image process and  to facilitate the efficient evolution of high-performing networks (Birdwell, Para [0180].   It is noted that the KSR ruling recommends references directed to similar subject matter to be combined.  

Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claim2-12 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:

  	The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes  performing splitting of image data with deactivated neural network operators for performing an A1 upscaled image data by splitting image horizontally and sizing with operational values  in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Choi et al. (US Publication No.  20140314141), “Video encoding method and apparatus, and video decoding method and apparatus based on signaling of sample adaptive offset parameters” (April 18, 2014).  
2.  Fukuhara et al. (US Publication No.  20090175548 A1), “Information processing device and method” (May 16, 2008).
3.  Birdwell et al. (US Publication 20150106306 A1), “Method and apparatus for constructing a neuroscience-inspired artificial neural network with visualization of neural pathway”, (October 14, 2014).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov